TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00119-CV


                                   In the Interest of K. L. S. H.


           FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      NO. 19-0442-FC4, THE HONORABLE JOHN B. MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on November 25,

2019. On December 10, 2019, we notified appellant that no clerk’s record had been filed due to

his failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s

record. The notice requested that appellant make arrangements for the clerk’s record and submit

a status report regarding this appeal by December 20, 2019. Further, the notice advised appellant

that his failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. To date, appellant has not filed a status report or otherwise responded to this Court’s

notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because
appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Prosecution

Filed: February 14, 2020




                                                 2